Citation Nr: 0511125	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  93-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder based on an initial award.

2.  Whether the veteran may be considered competent for 
Department of Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his parents




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976; he had no foreign service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In that rating decision, 
the RO implemented the May 1992 Board decision that awarded 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent disability rating, effective from 
July 1990, the date of receipt of the veteran's claim.  The 
veteran perfected a timely appeal of the initial disability 
evaluation.  He also appealed a September 1996 rating 
decision by the RO which determined that he was not competent 
for VA purposes to handle disbursement of funds.

The veteran and his parents testified at a personal hearing 
before a hearing officer, which was held in June 1993, and 
before the undersigned Member of the Board in August 1993.  
In an October 2000 decision, the Board denied the veteran a 
rating in excess of 30 percent for PTSD based on an initial 
award and found that the veteran was not competent for VA 
purposes to manage his own affairs, including the 
disbursement of funds without limitation.  The veteran 
appealed the October 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).

In a May 2001 Order, the Court granted the Secretary's Motion 
for Remand and to Stay Proceedings, and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in the Motion, namely, consideration and 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

After receiving additional argument and evidence from the 
veteran and his representative in support of the appeal, 
along with a signed waiver of RO jurisdiction of that 
evidence, and a waiver from the veteran and his 
representative of any additional assistance or case 
development in connection with both the Motion for Remand and 
the provisions of the Veterans Claims Assistance Act of 2000, 
the Board issued a decision in April 2002 denying a rating in 
excess of 30 percent for PTSD and holding that the veteran 
was not competent for VA purposes to manage his own affairs.  
The veteran then appealed the Board's April 2002 decision to 
the Court.

In a January 2003 Order, the Court granted the parties' Joint 
Motion for Remand and to Stay Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's April 2002, decision, and remanded the appeal to the 
Board for readjudication with consideration of the Veterans' 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).

Thereafter, in September 2003, the Board again remanded the 
case to the RO for further development.  The RO completed the 
requested development and the case has been returned to the 
Board for further appellate consideration.  

Finally, it is noted that on a number of occasions, the Board 
has referred to the RO the veteran's claim for a total 
disability rating due to individual unemployability (TDIU).  
This issue was given some initial consideration in the 
supplemental statement of the case provided to the veteran in 
August 2004.  However, the Board notes that the veteran was 
not provided his appellate rights, nor has the issue 
otherwise been fully developed for appellate review.  
Accordingly, assuming jurisdiction of the issue of 
entitlement to a TDIU, for a period prior to April 6, 2004, 
would be premature at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The report of an April 6, 2004, VA examination shows that 
the veteran's PTSD results in total occupation and social 
impairment and his PTSD alone renders him unemployable.  

3.  Prior to April 6, 2004, examining physicians, 
psychologists, and counselors had consistently attributed the 
veteran's overall psychiatric disability and impairment, as a 
mixture of symptoms of PTSD (for which he is service-
connected) and personality disorder (for which he is not 
service-connected and which is not a disease within the 
meaning of the applicable regulation), with multiple 
components, such as alcohol abuse.  

4.  Prior to April 6, 2004, examining physicians, 
psychologists, and counselors had differentiated the 
veteran's service-connected PTSD, manifested by flashbacks, 
nightmares, hypervigilance, avoidance, depressed mood, 
anxiety, suspiciousness, irritability, chronic sleep 
impairment, and an inability to develop and sustain 
relationships, from his nonservice-connected personality 
disorder, manifested by feelings of fearfulness, poor 
interpersonal functions, impaired judgment, and circulatory 
speech.  

5.  From July 1990, the effective date of the award of 
service connection for PTSD to April 6, 2004, the veteran's 
PTSD, and only PTSD, is shown to result in no more than 
definite occupational and social impairment prior to November 
7, 1996, or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss 
since November 7, 1996.  

6.  Unanimous VA examining psychiatrists' opinions, based on 
examination of both the veteran and of the record, are that 
the veteran lacks the capacity to manage his own affairs, 
including disbursement of funds without limitation.  




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 100 percent 
for PTSD from April 6, 2004, are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.10, 4.130 Diagnostic Code 9411 (2004).  

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD from the effective date of the grant of 
service connection to April 6, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 
(1996 & 2004).  

3.  The veteran is not competent for VA purposes to manage 
his own affairs, including the disbursement of funds without 
limitation.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.353 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The case currently on appeal has been ongoing since the RO's 
rating decision in May 1992, which granted the veteran 
entitlement to service connection for PTSD, assigning the 
disability a 30 percent rating, and since September 1996 on 
the issue of the veteran's incompetence when the RO 
determined that the veteran was incompetent for VA purposes.  
The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran has been provided with two 
Statements of the Case (one on each issue before the Board - 
in January 1993 and March 1997) and no less than seven 
Supplemental Statements of the Case (August 1993, June 1996, 
March 1998, May 1998, February 1999, June 2000, and August 
2004).  In addition, he was provided with letters in December 
2003 and January 2004 addressing the VCAA and its 
relationship to his current appeal.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, he has been afforded numerous opportunities to 
submit additional argument and evidence throughout the appeal 
process.  In May 2004, the veteran's attorney reported that 
he and the veteran had no other evidence to offer nor knew of 
any evidence for VA to obtain.  Similarly, a July 2004 VA 
report of contact indicates that the veteran reported that he 
had no further medical evidence to submit in connection with 
his appeal.

Accordingly, the Board finds that the duties to assist set 
forth under the VCAA have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  
The record contains numerous private and VA pre- and post-
service outpatient treatment records and Social Security 
Administration records.  The veteran has undergone no less 
than seven VA psychiatric and psychological examinations 
(July 1990, August 1990, March 1996, April 1996, January 
1998, November 1998, June 2000, and April 2004).  He has been 
the subject of several VA social and industrial surveys 
(August 1990, June 1992 and March 1996) and several VA field 
examinations (October 1996, September 1997, August 1998, 
August 1999, October 2000, August 2002, and September 2003).  
He has testified at personal hearings before a hearing 
officer (June 1993) and before the undersigned Member of the 
Board (August 1993).  The Board has remanded the case to the 
RO four times (January 1996, November 1997, and September 
2003) for further development, to include review of the 
record, for psychiatric examinations, and for medical 
opinions.  

Under the circumstances, and given the medical opinions 
offered (based on review of the record and examination of the 
veteran) throughout the duration of the appeal and the 
evidence received (both VA and private), no further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claims.  


I.  Factual Background

At the time of examination conducted in December 1973, 
shortly before he entered service, the veteran, over his 
signature, denied having any psychiatric complaints; denied 
having made a suicide attempt; and denied having had any 
treatment for a mental condition.  Service medical records 
show that he was AWOL for a time in 1975, allegedly because 
he felt that his noncommissioned office in charge (NCOIC) and 
commanding office (CO) were harassing him.  He was taken to 
the Correctional Custody Facility where, he reported, he was 
harassed and beaten up.  He escaped from that facility; got 
in touch with his parents; and was seen in the emergency room 
at Madigan Army Medical Center.  On physical examination, 
bruises were noted, but no other injuries.  At the time, he 
stated that he would be harassed and injured again if he were 
returned to the Correctional Custody Facility.  While 
hospitalized, his behavior on the ward was appropriate and 
without evidence of major psychiatric disabilities.  After 
psychiatric evaluation it was concluded that, while there was 
no evidence of mental disease or defect, it was not believed 
that the veteran's condition was amenable to any form of 
punishment, retraining or other rehabilitation within a 
military setting.  He was felt to represent more of a 
liability than asset to the military.  

In a December 1975 statement, the veteran's unit commander 
stated the veteran's behavior had been characterized by a 
"total unwillingness to perform in an acceptable manner" by 
refusing to adhere to military standards of dress, courtesy, 
and discipline.  Despite repeated attempts to counsel him, 
the veteran had steadfastly refused to conform, maintaining 
an attitude of belligerence.  He was subsequently discharged 
from military service in lieu of court-martial in January 
1976.  His certificate of discharge was upgraded to Under 
Honorable Conditions in 1977.  

At the time of his claim for service connection for PTSD, 
filed in July 1990, the veteran reported that, in addition to 
that disability, he had had a personality disorder and 
learning disability since childhood and that both had been 
characterized as "severe" by the Social Security 
Administration.  

The veteran's parents, in a letter of July 1990, provided a 
"psychological profile" of the veteran, detailing his 
symptoms of nervousness, anxiety, depression, anger, 
disillusionment, nightmares, interrupted sleep, suicidal 
ideation, and limited social interaction.  

The veteran underwent a Vet Center intake medical evaluation 
in July 1990 during which he was reported as presenting a 
bizarre, incredibly involved story about suffering from 
extreme mistreatment at the hands of the military.  He was 
also the subject of a VA social and industrial history for 
PTSD in August 1990.  The diagnostic impressions were to rule 
out PTSD, chronic alcohol abuse, and to rule out other 
psychiatric disorders, including personality disorder.  
Essentially, the veteran reported having been jailed in 
service where he was severely beaten and tortured, and of 
being stripped, whipped, and bashed with a toilet bowl brush 
until his pores bled.  He further claimed that he had held 
forty to forty-five different jobs subsequent to his military 
separation.  He stated that he had had considerable 
difficulty in school, had been told that he had a severe 
learning disorder, and had used alcohol regularly since age 
14.  He reported depression since service but no treatment 
until 1990.  The social worker concluded that the veteran had 
been clearly traumatized and significantly affected by 
childhood and military experiences.  

On VA psychiatric examination in August 1990, the examiner 
reported that it was difficult to decide whether the veteran 
suffered from PTSD; however, given the veteran's reported 
experiences in service, a review of the record and personal 
examination of the veteran, the examining physician's 
impression was that the veteran suffered from PTSD, but his 
overwhelming problem was his personality disorder, with 
paranoid and schizoid features, that pre-existed his military 
service and was aggravated by the episode at the Correctional 
Custody Facility.  The examiner noted that the veteran had 
not functioned very well in high school, that he had had a 
poor self image, that he had had difficulty with social 
relationships, and that he had performed poorly in school due 
to a learning disability.  He used no medication for his 
psychiatric disorder, but reportedly used alcohol to relieve 
nightmares and distress.  The psychiatrist further noted that 
the veteran's alcohol abuse seemed primarily related to his 
personality disorder, which also was aggravated by the events 
at the Correctional Custody Facility.  

On examination at that time, the veteran had an anxious 
affect, spoke in clear, pressured tones, was preoccupied by 
military experiences, and had poor insight and fair judgment.  
He was described as alert and oriented, presenting no reports 
of hallucinations, thought disorders, or delusional thinking.  
The veteran's symptoms of numbing and restriction of affect, 
with rage and anger, were felt by the examiner to be due to 
both his personality disorder and PTSD.  

Submitted were treatment records compiled in 1990 from 
Seattle Mental Health Institute which reflect that the 
veteran was not working and considered to be disabled by the 
Social Security Administration due to a learning disorder.  
These records refer to a review of pre-service records 
reflecting such notations as brain damage, a learning 
disorder, adjustment disturbance of adolescence, and passive-
aggressive personality disorder.  Also recorded were symptoms 
the veteran claimed to be experiencing as a result of 
traumatic incidents in service.  (The symptoms are 
essentially the same as reported above.)  A diagnosis of PTSD 
was made.  

In a statement of May 1991 the veteran's father wrote that 
the veteran was raised to be a well mannered and likable 
person, and that, in fact, he was well-liked by fellow 
students and his teachers.  The father recounted a version of 
events the veteran experienced in service, including 
"horrible torture and abuse," which caused nightmares, 
despair, depression and alcohol abuse.  

Inasmuch as there was a question as to whether the veteran 
suffered from PTSD as a result of the reported, but 
unverified, traumatic event in service, a medical expert 
opinion was requested by the Board.  In February 1992, the 
Director of the Mental Health and Behavioral Sciences Service 
of a VA Medical Center reported, after reviewing the entire 
evidence of record, that the record supported the diagnosis 
of PTSD.  In May 1992, the Board granted service connection 
for PTSD.  

The veteran underwent VA social and industrial survey for 
PTSD, as well as VA psychiatric examination, in June 1992 
during which it was reported that he had been adopted by his 
parents when he was an infant; he had a learning disorder 
while in school; he started using alcohol before service and 
abused alcohol considerably from 1975 to 1978, he was still 
drinking because it calmed him; and he lived alone in his own 
home, which had been gifted to him by his parents.  The 
veteran was accompanied to the examination by his parents, 
who insisted on remaining throughout the interview.  The 
veteran reported experiencing flashbacks, nightmares, 
hypervigilance, problems with memory and concentration, and 
that he did not engage in significant social relationships 
because he did not feel fit.  He claimed that VA was flying 
helicopters over his house, and had been observing his 
movements.  The social worker commented that due to his 
alcohol abuse, it was recommended that the veteran not be 
permitted to handle funds.  On mental status examination, his 
affect was excellent and showed no signs of a schizoid type.  
He showed some signs of the hypervigilant suspiciousness seen 
in more classic cases of PTSD.  The veteran denied using 
psychiatric medication but indicated treatment at Seattle 
Mental Health Institute.  The diagnoses were PTSD, somewhat 
atypical in nature; mixed personality disorder, covering the 
possibilities from compulsive to paranoid to aggressive; and 
a learning disability, type uncertain.  

By rating decision of October 1992, the RO implemented the 
Board's May 1992 decision granting the veteran entitlement to 
service connection for PTSD, with an effective date in July 
1990, the date of receipt of the veteran's claim.  The 
disability was assigned a 30 percent rating.

In June 1993 the veteran and his parents appeared at a 
hearing held before a hearing officer at the RO, during which 
he asserted that he was seeking a permanent 100 percent 
rating, effective from the date of the award of service 
connection.  He testified that he was in receipt of Social 
Security disability benefits; that his illness was 
longstanding; and that a private medical care provider had 
told him that he was totally disabled.  He further testified 
he had terminated his PTSD treatment because the treatment 
was only aggravating his stress.  

In August 1993, the veteran and his parents appeared at a 
Board hearing, which was held before the undersigned.  During 
the hearing, the veteran compared his situation to that of 
other veterans who, he stated, were evaluated as 100 percent 
disabled.  He testified that he had not worked since 1987, 
when he was a basic laborer.  He stated that he had not 
completed high school because of a learning disorder.  He 
claimed that he was receiving no medication, nor was he 
involved in counseling.  He related that he spent many hours 
each day working on his claim for compensation.  He was able 
to do his own shopping and driving, but relied on his parents 
for help with paying the bills.  He related experiencing 
nightmares, flashbacks, depression and anxiety.  The 
veteran's mother testified that he had no social life; was 
totally absorbed by his claim; and found his only "release" 
to be alcohol.  

Along with a February 1994 letter listing many of the 
veteran's complaints against the government, including his 
claims for tort relief and for violations of his 
constitutional rights, were excerpts from publications from 
various government and military offices, and the American 
Civil Liberties Union.  None of the published material 
pertains specifically to the veteran or his claim.  

Pursuant to one of the Board's remands, reports from The 
Children's Orthopedic Hospital were received reflecting the 
veteran's evaluation and treatment for passive-aggressive 
personality disorder between the ages of nine and seventeen.  
These pre-service medical records describe him as exhibiting 
an emotional reaction to his mother's over-preoccupation with 
him, and with numerous obsessive thoughts of anger and 
hurting.  He was assessed as having a significant and "very 
serious" personality disturbance.  Also noted was the 
possibility of brain damage; an abnormal electroencephalogram 
was reported as was the fact that he had been treated with 
anti-convulsive medications.  

The medical reports from University Hospital from September 
1970 to April 1971 reflect the veteran's participation in 
sessions for an adjustment reaction of adolescence with a 
strong situational component and for a learning problem with 
some psychological component of etiological significance.  

A February 1987 medical report from Good Samaritan 
Neuropsychological Services shows that the veteran underwent 
evaluation testing for a learning disability.  The test 
results indicated that he was severely handicapped by his 
developmental deficits and qualified him for consideration as 
a learning disabled person.  The Department of Social and 
Health Services reports for March 1987 to January 1988 show 
that he had a history of learning disabilities, with memory 
problems, confusion and general frustration, as well as a 
personality disorder.  The veteran reported being depressed 
since childhood.

Also received were documents showing that in 1988, the 
veteran was awarded Social Security Administration benefits, 
which were continued in 1991.  The basis for the award, and 
subsequent continuation thereof, was the veteran's overall 
disability comprised of a learning disability, personality 
disorder, PTSD and alcohol abuse.  

Statements from a private counselor, S. Watt, M.S.W., dated 
in July 1990 and November 1991, relate that, based on the 
veteran's own statements and materials he presented, the 
veteran met the criteria for a diagnosis of PTSD.  The trauma 
in question was his incarceration and associated treatment, 
or handling, in a Correctional Custody Facility during a 
period when he was on active duty.  In the November 1991 
statement, the counselor noted that he had examined the 
veteran and found him oriented, calm and cooperative.  The 
counselor had found no evidence of hallucinations.  Although 
some paranoid ideation was seen, it was not of a psychotic or 
delusional nature.  The veteran expressed a distrust of large 
institutions.  The counselor determined that the veteran's 
daily activities, social functioning, and living situation 
were all strongly and negatively impacted by his illness.  
The examiner found that the veteran exhibited intense need 
for control; a fearfulness in regard to new or unexpected 
situations; and an inability to make meaningful contact with 
appropriate peers.  Further, the counselor concluded that the 
veteran's ability to concentrate and carry through on routine 
tasks was severely compromised as a result of his 
obsessive/compulsive features and his need for a perfect 
product.  The counselor noted that the veteran experienced 
almost overwhelming stress and anxiety when faced with 
ordinary situations, to which most people give little or no 
thought.  

Records from Seattle Mental Health Institute dated in the 
early 1990s show a history, dating back to age 13, of the 
veteran's use of alcohol and extensive physical abuse "as he 
grew up."  Following extensive review of the veteran's 
medical records from the time he was 9 through 16, his 
treating physician found evidence of brain damage, a learning 
disability, adjustment disorder of adolescence, and passive-
aggressive personality disorder.  The veteran's parents were 
described as being very rigid.  The examiner concluded that 
the veteran could not work, and that he was totally disabled.  

The veteran was afforded VA social and industrial survey, 
conducted by a social worker, in March 1996.  An extensive 
report was prepared, which included in pertinent part, that 
the veteran had discontinued any contacts with VA facilities 
because he claimed that the treatment was not effective and 
that he did not expect to get any better.  It was noted in 
the record, and the veteran confirmed, that he had made two 
suicide attempts, one before service in 1973 and the other in 
1976.  The pre-service attempt resulted from his feelings of 
depression and poor school performance, while the latter 
attempt was in response to the distressing experiences the 
veteran had in service.  His pre-service psychological 
problems and abuse of alcohol were noted.  On examination, 
the veteran was described as calm and rational in manner.  He 
claimed that he had not worked since 1987 and that he spent 
his time working on a lawsuit against VA and pursuing his 
claim.  Otherwise, he spent his time visiting his parents, 
caring for his pets, or visiting a nearby park.  The social 
worker noted that it was questionable whether the veteran 
could work, in view of his obsessive focus on his legal suit, 
although he was described as appearing well organized and of 
more than adequate intelligence.  However, the veteran was 
felt to be able to perform at most types of employment if he 
were emotionally and psychologically able to do so.  He was 
reported to be taking no medication, under no current mental 
health care, and having no plans to do seek such care.  The 
veteran's parents, who were present throughout the interview, 
concurred with the veteran's account.  

In March 1996, the veteran underwent VA medical examination 
by a board of two VA psychiatrists, A. W., M.D., and P. P., 
M.D., both of whom also reviewed the veteran's records.  
Prior to preparing their report, they also considered the 
April 1996 report concerning VA psychological testing.  At 
the insistence of the veteran and his parents, he was 
evaluated in his parents' presence.  His history was 
presented in an extremely rambling and circumstantial manner, 
making the interview difficult.  By history, the examination 
report notes that the veteran was living alone in a home 
furnished him by his parents and that he was receiving some 
financial support from them, in addition to his VA and Social 
Security benefits.  He reported that he had run up credit 
card debts of approximately $50,000, explaining that some of 
his credit card spending was recompense for the treatment he 
received in the military and the government's failure to 
compensate him in a just manner.  He led an isolated life.  
He related that he got "totally blitzed," up to eight times 
a month, on alcohol.  At other times, he maintained periods 
of sobriety, primarily so that he had a clear head to work on 
the intricacies of his case, at times, for twenty-four hours 
straight.  He maintained that he had never been on medication 
for a psychological problem nor had he ever been a 
psychiatric in-patient, except for a brief period at Madigan 
Hospital while on active duty.  The veteran denied any 
meaningful or long-term relationships and he had never 
married.  He related that he experienced intrusive thoughts 
and, at times, dreamt about his trauma in the service.  
During his many different security guard jobs, he stated that 
he sometimes had flashbacks of the time he had been beaten by 
military policemen.  He also related that he had had a number 
of contacts with legal authorities as a result of assault and 
intoxication charges.  

The VA psychiatrists noted that the veteran's range of affect 
seemed to be restricted to anger, irritability and self-
confessed "paranoid feelings" about others.  The effect of 
his symptoms and characteristics on employment seemed to have 
been significant, although the veteran attributed most of his 
employment difficulties to the nature of his discharge rather 
than to irritability or other interpersonal problems.  On 
mental status evaluation, he was cooperative and his memory 
was acute, with no evidence of amnesia or other memory 
difficulty.  He was well oriented.  His fixation on his self-
reported abuse in the military approached the paranoid in 
degree.  There was no loosening of associations or 
inappropriate affect, hallucinations, or other stigmata of a 
primary thought disorder.  He was almost totally insightless, 
and had no plan or perceived need for mental health 
treatment.  The examiners noted that the veteran's financial 
management skills, corroborated by his own testimony and by 
his parents, were extremely poor.  The psychiatrists offered 
that the veteran's behavior pattern represented a mixture of 
symptoms of PTSD and personality disorder with multiple 
components, including a paranoid one.  The examiners found 
that an exact apportionment between the PTSD and personality 
factors of the veteran's impairment was difficult, but it 
appeared to them that these categories had approximately 
equal weight in this case.  The examiners further stated 
that, in the veteran's continuing frame of mind and with his 
obsessive fixation on his case, it did not appear likely that 
he could adjust at all to the demands of the workplace.  The 
diagnoses were PTSD, chronic, moderate in degree; alcohol 
abuse, continuous; and personality disorder NOS (not 
otherwise specified) with paranoid features.  The examiners 
assigned a GAF (Global Assessment of Functioning) score of 40 
to his overall disability noting that the score reflected a 
major impairment in work, family relations, thinking, and 
judgment.  Further, the examiners recommended that the 
veteran be rated incompetent for VA purposes in view of his 
manifest mismanagement of his financial affairs.  

The veteran underwent VA psychological testing by D. T., 
Ph.D., in April 1996.  His report notes that the results of 
the evaluation suggested a complicated diagnostic picture 
compounded by clinical levels of depression and anxiety, 
idiosyncratic and unusual thinking, avoidance behavior, 
alcohol abuse, and predominant paranoid disposition.  The 
PTSD evaluation results indicated that the veteran had been 
negatively affected and distressed by his military 
experiences.  His identified cognitive deficits appeared to 
have further complicated and characterized his social 
adjustment problems throughout his life, lending themselves 
to an ingrained pattern of alienation and perceived 
persecution.  The report further notes that the veteran's 
general and delayed memory, particularly as it pertained to 
verbal material, as well as his attention/concentration 
abilities, were found to be below what was expected, given 
the veteran's age and educational background, yet may reflect 
a static level of functioning, given his account of his early 
life history.  The report further notes that the veteran's 
memory and concentration problems may be further compromised 
by the significant levels of depression reported, as well as 
by a substantial history of alcohol abuse, beginning at age 
14.  During the evaluation, the veteran declined referral 
assistance stating that it would distract from his current 
need to devote all his time and energy focusing on the 
preparation of his case.  

In June 1996 it was proposed to declare the veteran 
incompetent to handle VA funds because of PTSD, alcohol abuse 
and personality disorder.  A finding of incompetency was made 
in September 1996 and the veteran was advised.

In October 1996, a VA field examiner visited the veteran at 
his residence.  His parents were also present during the 
interview.  He was not taking medication for his PTSD.  He 
was dressed in shorts, no shoes, and a shirt with the sleeves 
cut off.  He wore a variety of service medals including the 
Vietnam service medal, good conduct medal, sharp shooters 
badge, and the combat infantryman badge (CIB).  He was open 
and cooperative during the two hour long interview.  He felt 
that the government had let him down and that he was owed a 
total rating.  He had not been able to maintain full 
employment and had had numerous brushes with the law.  At one 
time, he had attacked a Seattle police officer.  His biggest 
present problem was alcohol abuse.  The veteran had gone out 
drinking from 1:30 pm the afternoon before the field 
examination to 7:00 am the morning of the examination.   He 
had a home office "loaded with military and [Vietnam] 
paraphernalia with stacks of books relating the Vietnam, 
Social Security, the United States Constitution, and 
individual rights."  He also had the United States flag, a 
POW flag, and a Vietnam flag hanging from his walls.  He was 
organized having everything properly filed, either in a 
cabinet or in his mind.  He left the phone off the hook, so 
he did not have to talk with anyone.  His parents shared his 
belief that the veteran's condition was the government's 
fault.  Regarding his capacity to manage funds, the field 
examiner noted that the veteran used his Social Security and 
VA benefits for gas, food, and alcohol.  His parents helped 
him out by paying all of his routine monthly living expenses.  
He had a lot of credit card debt.  He stated that if he were 
to receive a retroactive award, he would not give the credit 
card companies "one red cent," as they were part of his 
problem by giving him the cards.  It was felt the veteran 
should continue to directly receive his monthly VA benefit 
check, as having a payee would not be good for his mental 
condition.  It was noted that the veteran had no social life.  
He was anti-social and paranoid with no trust in people.  He 
spent his time at home or at different parks.  He also read a 
lot.  

A VA outpatient treatment report of June 1997 notes the 
veteran was complaining of flashbacks, both auditory and 
visual, and that he was disturbed by his own actions, which 
he was reluctant to discuss.  On medical consultation, he 
refused laboratory work-up and stated he was having second 
thoughts about seeing a psychiatrist.  If he was unwilling to 
receive care at the clinic, he was advised to seek PTSD and 
substance abuse support groups.  

The report of a September 1997 VA field examination indicates 
that the veteran was visited unannounced, as the examiner was 
unable to reach him by phone.  The veteran's history included 
depression/anxiety, poor memory, difficulty concentrating, 
sleep disturbance, low coping skills, poor planning ability, 
easy distractibility, and a learning disabilities.  The 
veteran reported that he was deemed incompetent to manage his 
funds because he had ran up a large credit card debt.  He 
admitted to having $11,000 to $13,000 in collections.  He 
insisted that he was not incompetent and would not file for 
bankruptcy.  He intended to spend with more discretion and 
pay his debts.  His monthly income of $274 from VA and $440 
from Social Security disability benefits went to eating out, 
socializing with "the guys," buying books, and buying "war 
stuff."  He had no savings.  It was felt that his parents 
provided him with considerable financial help.  The field 
examiner noted that he was worried about the veteran.  The 
veteran was thrilled to show off his war related items.  He 
had six military assaults rifles with plenty of ammunition.  
He also had a cached supply of canned food, web gear, and a 
portable power generator.  It was felt that the veteran was 
living in a "make-believe world."  His social life 
consisted of "hanging out with the guys at their favorite 
watering hole reliving the War."  He reported that he only 
drank cocktails and only smoked when he drank.  The veteran's 
house was well maintained inside and out; however, it was a 
"bit untidy" when the field examiner arrived as the veteran 
was sorting his war stuff and he had books piled everywhere.  

A. W., M.D., who was one of the two VA physicians who had 
examined the veteran in March 1996, again examined him in 
January 1998.  Since the veteran had been examined by this 
physician previously, the veteran was offered an opportunity 
to be examined by a different examiner, but he indicated he 
wished to "get it all over with" today and not have to 
return for further appointments.  The examination report 
notes that, although the Social Security Administration 
decision granting the veteran benefits was available for 
review by the examiner, the medical examination reports 
supporting the decision were not available.  The examiner 
noted that the veteran's psychiatric history was almost word 
for word that reported by the previous examination in 1996.  
Since that time, the veteran had had only one brief occasion 
seeking VA medical treatment and denied seeking care anywhere 
else.  He was taking no psychotropic medication and was 
receiving no counseling.  He indicated he was still using 
alcohol in a binge pattern on weekends.  The veteran related 
"relatively little" as to symptoms of PTSD, such as sleep 
disturbance, maintaining a considerable degree of 
estrangement from others and social isolation, although he 
emerged from this at least weekly to drink with others in a 
public setting.  The report notes that the veteran evidenced 
a high degree of distrust of others; that he had problems 
with anger; that he had had no significant male-female 
relationships for years; and that he had an uneasy dependency 
relationship with his parents.  He had no difficulty in 
concentrating.  He reported some degree of hypervigilance, 
but he did not mention exaggerated startle responses.  It was 
stated that the veteran had "maxed out" approximately 13 
credit cards and had no idea how much money he owed.  In 
addition, he owed his parents $48,000.  He explained that he 
was reluctant to file for bankruptcy because he felt that to 
do so would jeopardize his credit rating; he did agree with 
the examiner that his financial situation was poor.  

The VA examiner noted that the veteran continued to manifest 
many symptoms of personality disorder, including poor 
interpersonal functioning, a pervasive distrust and 
suspiciousness of others, and preoccupation with doubts about 
the trustworthiness of others.  The examiner further 
indicated that the veteran evidenced several psychiatric 
disorders, including just enough criteria in the required 
categories to make a diagnosis of PTSD possible, although in 
the veteran's overall presentation, the physician found 
issues that were much more predominant, and those appeared to 
be in the realm of his personality disorder.  Further, the 
physician noted that the veteran appeared to have given up 
any effort to obtain gainful employment and, since he had not 
attempted such for many years, the examiner noted that it was 
difficult to assess how the veteran might do in establishing 
or maintaining effective work or social relationships but, 
from his overall lifestyle, it seemed more likely than not 
that the veteran would have significant difficulty in view of 
his intense focus inward upon himself, his sense of 
entitlement, and his suspiciousness.  

The psychiatrist opined, based on review of the record and 
examination of the veteran, that the veteran's overall 
impairment, giving him the benefit of every doubt, is no more 
than half caused by PTSD and that the remainder of his 
difficulties must be attributed to his personality disorder.  
The diagnoses were PTSD, chronic, currently moderate; alcohol 
abuse, continuous; personality disorder NOS, with particular 
paranoid features; and a learning disorder, mild.  The 
examiner assigned a GAF score of 40, based on the combination 
of PTSD and personality disorder.  The physician noted that 
the veteran had a major impairment in family relations, work, 
judgment, and thinking.  The physician further noted that if 
the veteran had no PTSD, his GAF score would still be in the 
serious level, with a projected score of 50 due to 
personality disorder; had he no personality disorder, the 
PTSD symptomatology shown might result in a GAF score of 
around 60.  With respect to the competency determination, it 
was opined that the veteran's demonstrated incapacity [to 
handle his finances] was remarkable and constituted a burden 
to his parents and the business community.  The veteran had 
little insight and no improvement in judgment.  The 
psychiatrist recommended that the veteran be rated as 
incompetent for VA purposes, in the absence of evidence 
showing he had gained the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation.  The psychiatrist conceded that the 
veteran's case was most unusual and he emphasized that the 
veteran's incompetency arose not from PTSD or alcohol abuse, 
but from his personality disorder and his operating style.  

The report of an August 1998 VA field examination and an 
addendum report of October 1998 reflect that a VA field 
examiner visited the veteran at his home unannounced.  The 
veteran indicated that this was best since the phone was 
usually off the hook because of the number of bill collectors 
calling.  The reports note that the veteran presented well 
and his home was clean and orderly.  He was friendly and 
oriented.  To the examiner, the veteran seemed to be doing 
well especially when compared to other incompetent veterans.  
He was able to provide for his living needs; and he 
functioned independently in the community, with "some help" 
from his parents as a support system.  In the opinion of the 
field examiner, the veteran was competent for VA purposes, 
although further review in another year was recommended.  

In November 1998, VA, P. P., M.D., one of the two 
psychiatrists who had examined the veteran in March 1996, 
again examined the veteran.  Such was requested by the RO 
because the report of an earlier field examination was not in 
the file at the time of earlier psychiatric examination.  The 
psychiatrist reviewed the records, including the above-
mentioned field examiner's report and addendum, and noted 
that it appeared the field examiner did not have the benefit 
of having the recent psychiatric examination reports to 
review.  On that occasion, the veteran was described as being 
fully oriented, very emotionally detached, simplistic in his 
general attitude, and having poor eye contact.  The 
physician, based on review of the records and psychiatric 
evaluation, offered that it would be in the veteran's best 
interest for him to be declared incompetent for VA purposes, 
as evidenced by the veteran's gross difficulties managing 
financially and massive debt that he had accumulated.  He was 
described as being "his own worst enemy."  In making such 
determination, the examiner acknowledged the report of the 
field examiner, especially the reference to the veteran's 
keeping a clean house, but pointed out that the veteran had 
difficulty managing his finances.  

The report of an August 1999 VA field examination indicates 
that the veteran was currently enrolled in several morning 
programs relating to alcohol abuse.  The veteran did not 
receive phone calls, as he was afraid of calls from bill 
collectors.  He had recently received a driving under the 
influence citation after driving off the road in a single 
car, roll-over accident.  He had taken several pain pills for 
pain to his gums and drunk a couple of beers.  He then became 
sleepy and drove off the road.  He was ambulatory and able to 
care for his personals needs.  He was friendly, open, and 
cooperative.  He had what appeared to be a simple conceptual 
ability and when asked for specific details of his personal 
life, he became vague.  His conversation was friendly, but he 
would go off on tangents.  It was felt that he appeared to be 
less competent to handle funds than he was on a prior visit 
and that he was currently incompetent for VA purposes.  He 
did not have the concentration or insight of thought to 
maintain significant employment.  

A. W., M.D., re-examined the veteran in June 2000, and 
reviewed the veteran's records, including his Social Security 
Administration records that were unavailable at the time of 
his last examination of the veteran.  This VA physician noted 
that the current examination was remarkably similar to the 
veteran's previous examinations, with his overall lifestyle 
remaining much the same.  The examiner also noted that the 
veteran was currently in a VA substance abuse program, which 
the veteran indicated was court-ordered as a result of a DWI 
arrest; that he remained in an uneasy dependent relationship 
with his parents; that he lived in a home they purchased for 
him; and that he now depended on them for transportation to 
his various appointments since he was not driving.  Since the 
last examination, he had filed for bankruptcy protection from 
his many creditors.  He was unable to estimate how much money 
he owed, but estimated that the sum was approximately 
$100,000.

During the examination, the veteran did not present 
noteworthy emphasis on symptoms of PTSD, although he did 
mention some in passing.  He alluded to intrusive thoughts 
about his alleged physical abuse while incarcerated during 
his military service and to some degree of sleep disturbance.  
He did not, however, avoid reminders of military service and, 
in fact, presented a remarkable physical appearance wearing 
some articles of military clothing with many military 
insignia on them, both on an inner shirt and on an outer 
jacket.  He indicated a lack of an affectionate relationship 
with women and only an uneasy dependence on his parents.  His 
social life was quite restricted and he seemed to make or 
establish beneficial relationships only with great 
difficulty.  He did not present himself as being an angry 
person, although he did indicate some irritability in certain 
directions.  He remained distrustful, vigilant and had a high 
level of suspiciousness of others.  The examiner noted that 
the veteran continued to show a remarkably immature approach 
to the management of everyday life and to his financial 
situation.  The physician reported that the veteran was 
currently in bankruptcy proceedings, which seemed to be 
bringing some order out of what had been years of chaos.  His 
judgment was remarkably impaired and focused only on claims 
activities.  He showed a distinct lack of motivation to 
participate in broader activities of life or work and did not 
form effective work or social relationships.  His 
suspiciousness was considered noteworthy, which the examiner 
noted could be related both to a personality difficulty and 
to PTSD.  

The physician reported that the veteran was on time for the 
examination; that he made good eye contact; and that he was 
generally affable.  He appeared euthymic and very verbal.  
There was a highly histrionic and narcissistic quality to his 
presentation.  His general attitude of irresponsibility and 
immaturity was striking.  His speech tended to be very 
circumstantial, although he could be redirected.  He was 
oriented to time, place, person, and purpose of the 
examination.  He did not show gross memory defects.  He 
showed no signs of psychotic process, such as hallucinations, 
delusions, or loosened associations, although his affect 
seemed quite sprightly and lively compared to his claimed 
grievances.  His level of psychological insight was 
remarkably low, although he professed to be enjoying group 
therapy and he had even joined Alcoholics Anonymous on a 
voluntary basis.  

As for the veteran's money management situation, the 
psychiatrist noted that it did not appear to have varied much 
from previous descriptions, except that he was now undergoing 
bankruptcy proceedings.  In the examiner's opinion, the 
veteran's presentation and lifestyle seemed little changed 
from when he had last examined the veteran in January 1998; 
it was also congruent with the earlier findings of a board of 
two psychiatrists and with a psychiatric examination report 
dated in November 1998.  The examining psychiatrist added 
that a review of the Social Security Administration documents 
did not reveal information which would substantially require 
alteration of previous VA diagnoses; personality disorder 
played a prominent role and was indeed the basis of his 
original award, although PTSD was later noted on a review 
and, at times, substance abuse also was a factor.  The 
examiner offered that the veteran's symptom picture had 
markedly impaired his reliability and flexibility so that a 
very considerable amount of industrial impairment was 
present.  The examiner noted that there was some overlap in 
symptomatology, but the veteran's impaired interpersonal 
relationships were noteworthy and typical of PTSD.  His 
circumstantial speech was more a personality disorder 
symptom.  Suspiciousness was a very typical variant of the 
irritability and distrust found in PTSD, as was chronic sleep 
impairment.  His difficulties with judgment were a matter of 
personality difficulty and were not typical of PTSD.  

The examiner opined that, with the complexity and overlapping 
of symptomatology, a 50-50 distribution of causation as 
between PTSD and personality disorder was justified.  The 
examiner commented that several psychiatric examiners in the 
past had recommended that the veteran be rated as 
incompetent, although those opinions were based on the 
veteran's impaired judgment and financial management arising 
out of his personality disorder rather than from PTSD.  
Further, the examiner found the veteran was continuing in his 
lifestyle, but was now in bankruptcy proceedings, thereby 
punctuating the earlier observations by those examining 
psychiatrists concerning the veteran's financial 
capabilities.  It still appeared to the psychiatrist that, 
because of the veteran's severe personality disorder, he 
lacked the capacity to manage his own affairs, including the 
disbursement of funds without limitation.  

The diagnoses were PTSD, chronic, moderate; alcohol abuse, in 
reported sustained remission in a treatment program; remote 
history of learning disability; and personality disorder, not 
otherwise specified, with components of histrionic, 
narcissistic, dependent, and borderline aspects.  He assigned 
the veteran a GAF score of 40, reflecting his major 
impairment in family relations, work, judgment, and thinking.  
The examiner cautioned, however, that the GAF scale was never 
intended to be used in the adjudication process and such use 
continued to be controversial.  He added that he was "very 
impressed" with the veteran's high degree of "disability 
conviction," which was accompanied by a "remarkable sense 
of entitlement."

In a letter drafted during the summer of 2000, Dr. K.L.S. and 
B.S., MSW, reported that the veteran had been seen in the VA 
Addiction Treatment Center since January 1999.  He had been 
compliant with his treatment plans in order to reach his 
stated goals.  He had been clean and sober for well over a 
year and his psychiatric disorders had been stabilized.  It 
was noted that he had brought in a collection of receipts for 
various bills from the last two years.  He had demonstrated 
the ability for personal responsibility toward this matter.  
It was further noted that he had not shown any concern to 
think that he was not capable of being in charge of his own 
funds and it was felt that he was not in the need of a payee.  
However, Dr. K.L.S. in an August 2003 email message wrote 
that there seemed to be ample evidence that the veteran was 
not able to handle his own funds and he would not support the 
veteran being his own payee. 

A VA field examiner visited the veteran in October 2000 at 
his home.  As with prior visits, he was friendly, open, and 
cooperative.  He had fair to good orientation to time, place, 
and event.  He continued to attend Alcoholic Anonymous 
meetings.  He was vague about details in his personal life 
and his finances.  It was felt that the veteran could not 
manage his funds due to poor judgment.  
 
VA outpatient treatment records from November 2000 to May 
2001 show that the veteran attended group therapy at the 
Addiction Treatment Center.  He denied any depressive 
symptoms or changes with sleep or appetite during a visit in 
November 2000. He also denied any suicidal or homicidal 
ideations.  He was attentive to other group members and 
offered ideas.  In December 2000, he reported that his mood 
was stable with no holiday sadness.  He was compliant with 
medication.  He reported depression that came and went.  It 
was a 1 on a scale from 1 to 10.  However, a January 2001 
record notes that his anxiety remained high and was worried 
about how he would support himself in his old age.  He 
reported depression in February 2001.  During his treatment, 
he reported that he was able to pay his own bills and was 
seeking to regain the ability to be in charge of his own 
money.  

Submitted by the veteran's attorney in January 2002 was a 
medical statement from a private physician who identified 
himself as specializing in internal medicine.  This doctor 
related that he had thoroughly reviewed the Board's 
"decision file" pertaining to the veteran.  In the 
statement, the physician reiterated the findings of the 
veteran's spring 1996 VA psychiatric and psychological 
examinations which found the veteran incompetent to manage 
his own financial affairs and that these examiners had 
pointed out that the veteran, as a result of PTSD, has severe 
social and occupational impairment.  The physician noted 
that, in November 1998 and in June 2000, the veteran 
underwent more psychiatric examinations, the reports of which 
mention his difficulty in managing debt and recommendation of 
declaration of incompetence.  The reports also mention that 
the veteran was in a substance abuse program as a result of a 
DWI arrest.  Finally, the private physician offered that, in 
his opinion, the service-connected PTSD had caused the 
veteran severe social and occupational impairment, and that 
it was not at all surprising that he was incapable of 
acquiring and holding down a job with such a disability.  

Another field examination of record was conducted in August 
2002.  The veteran was ambulatory and able to care for his 
personal needs.  He was neatly dressed in clean, casual 
clothing with good grooming.  He took no medication.  He was 
again friendly, open, and cooperative.  He showed good 
orientation to time, place, and event.  He appeared to be 
open, but continually turned the topic of conversation to his 
VA appeal.  He continued to attend AA meetings.  He spoke 
bitterly of recently being turned down when he tried to 
purchase a firearm for target practice.  He stated that he 
was turned down because of his incompetency rating.  Unlike 
prior visits, the veteran was able to discuss his finances 
adequately giving a fair accounting of his finances.  His 
mother reported that she had turned the bill paying 
responsibility over the veteran who was doing a good job 
paying his bills and making ends meet on his limited income.  

An April 2003 VA outpoint treatment record indicates that the 
veteran had called to report that "he doesn't have a mind 
anymore."  He reported stress from the VA benefits claim 
process.  He was also unhappy with his gardener who had cut 
down all of his bushes.  The veteran was advised to seek care 
at the closest VA hospital.  However, the evidence does not 
show that he sought subsequent VA treatment.   

The most recent VA field examination was conducted in 
September 2003.  The veteran was alert and oriented times 
three.  For the most part, he was open and cooperative.  He 
admitted significant financial problems which he attributed 
to being underrated by VA.  It was felt that the veteran was 
capable of managing his current income, but was not realistic 
about how he could live within his means.  He reported that 
he "worked tirelessly to help veterans get their just 
benefits."   He was somewhat social isolated with routine 
contact only with his parents.   

Pursuant to the Board's prior Remand, the veteran was 
afforded a VA compensation and pension examination conducted 
by a Board of two psychiatrists on April 6, 2004.  The 
psychiatrists noted that they had interviewed the veteran for 
two hours and 15 minutes, reviewed his VA claims folder, and 
spoke with his mother.  The veteran was markedly obese and 
had a self styled haircut which was cut very close up to his 
eye level and then bushy on top.  He was alert and 
cooperative.  His speech was generally easy to understand in 
terms of his words; however, he obsessively went back to talk 
about entitlement issues.  He spoke in a normal rate and 
volume.  His obsession with his compensation issue made it 
difficult to engage in a conversation.  His mood was 
irritable, but generally in control and his affect was mood 
congruent.  He reported continued daily and nightly symptoms 
of poor sleep, nightmare, intrusive thoughts, and frequent 
digestive problems that he related to his time in the 
correctional facility in-service.  Anytime he took a shower, 
he was flooded with traumatic memories of the abusive 
treatment he claimed he had at the correctional custody 
facility during service.  The following conditions were 
diagnosed:  PTSD, chronic, severe; alcohol dependence, 
current status unclear; longstanding learning disabilities; 
and a personality disorder, not otherwise specified, with 
narcissistic paranoid and schizoid features.  A GAF of 38 was 
indicated.  

The examining psychiatrists felt that the veteran's PTSD was 
severe and the resulting disability severely impaired his 
reliability and flexibility.  It was difficult to separate 
the veteran's PTSD symptoms from his personality disorder.  
However, it was opined that the veteran was unemployable 
based solely on his PTSD.  It was further felt that his 
impairment which some had related partially to his 
personality disorder could as likely as not be from his PTSD.  
He was terribly anxious and disorganized and obsessed with 
the injustices that he perceived to have befallen him.  It 
was felt that his in-service trauma of being assaulted 
resulted in his PTSD and that he remained fixated on issues 
involving this incident.  The examining psychiatrists did not 
believe that pre-service or post-trauma traumas played a 
significant part in his present illness.  They noted that 
they concurred with the assessment of earlier examiners that 
the veteran was not competent to handle his funds.  His 
learning disability was a contributing factor in the finding 
of incompetency.  Although, his parents reported that he 
could manage his own affairs, they provided further evidence 
of his having trouble with his finances and paying all of his 
bills.  His mother reported that he owed his parents much 
more than $100,000.  He had gone through bankruptcy and was 
no longer using credit cards.  He drank up to 20 drinks of 
Irish whisky a night when he drinks with his friend.  He 
drank one to two nights per week with his friend.  

II.  Analysis

Essentially, the veteran is asserting that his PTSD is more 
severely disabling than reflected in the 30 percent 
evaluation as assigned.  He maintains that his disability is 
and has been such that a 100 percent evaluation is warranted 
since the effective date of the grant of entitlement to 
service connection for PTSD, in July 1990.  He further 
maintains that, despite the seriousness of his disability, he 
is competent to manage his financial affairs, including the 
disbursement of funds without limitation.  

In the overall analysis of this case, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Further, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  See Klekar v. West, 12 Vet. App. 503, 507 
(1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A.  Evaluation of PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 126.  

As previously noted, the RO has issued numerous rating 
decisions and Supplemental Statements of the Case, each of 
which reflects consideration of additional evidence under the 
applicable rating criteria.  Hence, the RO effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times during the 
pendency of the appeal.  The Board considers this to be 
tantamount to a determination of whether "staged rating" 
was appropriate and in compliance with the holding in 
Fenderson.  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
52,702 (1996).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (The Court held 
that where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent Congressional intent to the contrary).  In VAOPGCPREC 
7-2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that, when a statute or regulation changes 
while a claim is pending before the VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of mental 
disorders.  The revised rating criteria for evaluation of 
mental disorders would not produce retroactive effects since 
the revised provisions affect only entitlement to prospective 
benefits.  It is clear from the provisions of the revised 
regulations that such regulations are effective from November 
7, 1996.  Accordingly, the Board finds that VA must apply the 
new provisions from the effective date of November 7, 1996.

Thus, in accordance with VAOPGCPREC 7-2003, the Board will 
analyze the veteran's claim for higher initial evaluation for 
PTSD under the former version of the rating criteria for 
evaluation of mental disorders effective prior to November 7, 
1996, the effective date of the amended regulations.  The 
Board will then analyze the veteran's claim under the amended 
regulations from November 7, 1996.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, the current 30 percent evaluation was assigned 
for PTSD upon a showing of a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.  See 38 C.F.R. § 4.132.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree" and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  See VAOPGCPREC 9-93, 
59 Fed. Reg. 4,752 (1994).  See also Hood v. Brown, 4 Vet. 
App. 301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, or by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004), a 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the relevant law and regulations to the facts in 
this case and following a careful review of the evidence, the 
Board finds staged ratings are warranted in this case 
involving an appeal of the initial disability assigned for 
the veteran's PTSD.  In particular, the Board finds, with 
resolution of any doubt in favor of the veteran, that the 
criteria for a schedular 100 percent disability rating are 
met for the period from April 6, 2004.  On that date, the 
Board of VA psychiatrists determined that the veteran 
determined that the veteran's PTSD was "severe" resulting 
in severe impairment in his reliability and flexibility.  
While difficult to separate the symptoms of his PTSD from his 
nonservice-connected personality disorder, it was opined at 
that time that the veteran was unemployable due solely to his 
PTSD.  As the recent findings from the April 2004 VA 
examination show that total occupation and social impairment 
due to the veteran's PTSD, a 100 percent disability rating 
for the from April 6, 2004, is warranted based on the 
schedular rating currently in effect.  

However, while the schedular criteria for an increased rating 
were met from April 6, 2004, the Board finds, following a 
careful review of the evidence, that the record presents no 
basis for assigning a rating in excess of 30 percent for PTSD 
prior to April 6, 2004.  The record prior to April 2004 
contains numerous pertinent VA examinations.  The record for 
this period also contains several VA outpatient treatment 
reports; private medical reports from various medical 
facilities; a copy of a decision awarding disability benefits 
from the Social Security Administration, including the 
records upon which that determination was based; written 
statements and personal testimony from the veteran and his 
parents; multiple VA social and industrial reports; and VA 
field examination reports.  

Essentially, the medical evidence prior to April 2004 
presents a veteran who has consistently been diagnosed by 
examining psychiatrists as having PTSD, a personality 
disorder, a learning disability, and alcohol abuse; however, 
he is service connected only for PTSD.  A thorough review of 
the record prior to April 2004 shows the extent to which both 
his learning disability and his longstanding alcohol abuse 
adversely impacted his development, his relationships with 
others, and his self-esteem throughout the years, dating back 
to childhood.  

Prior to April 2004, the evidence showed that a substantial 
component of the veteran's over-all psychiatric condition was 
his personality disorder, which is not a disease within the 
meaning of the applicable legislation, providing compensation 
benefits.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In this 
regard, the Board is constrained to observe that the 
personality disorder and its disabling effects, had persisted 
since his early childhood.  The pre-service medical records 
document the need for extensive treatment efforts for many 
years, to include psychotherapy, family counseling and, for a 
period, use of Dilantin.  Contrary to the statements of the 
veteran's parents to the effect that all his problems began 
in service, the record is replete with references to 
adjustment difficulties in childhood and adolescence, a 
"severe" personality disorder, early estrangement from 
peers, academic failures, poor self-esteem, conflicts with 
parents, and a significant history of alcohol abuse beginning 
at age 13 or 14.  It is noteworthy that the veteran, at the 
time of the entry examination in December 1973, denied having 
a history of depression or nervous trouble, and failed to 
report his past psychiatric treatment.  Nonetheless his 
behavior difficulties continued in service, as evidenced by 
statements from his commanding officers and a military 
psychiatrist.  Their remarks strongly suggest to the Board an 
ongoing failure to adapt to service, which has been 
acknowledged by the veteran himself during his examinations.  
These factors need to be kept in mind when considering the 
extent to which PTSD alone impaired occupational and social 
functioning prior to April 2004.  

The Board recognizes that the veteran has received Social 
Security disability benefits throughout the course of his 
appeal; however, the receipt of those disability benefits is 
based on his overall debilitating condition which consists of 
a combination of PTSD, a personality disorder, a learning 
disability, and alcohol abuse.  These disability benefits 
were not awarded on the basis of the severity of the 
veteran's PTSD alone.  Likewise, although the evidence prior 
to April 2004 contains numerous medical references and 
opinions noting that the veteran's condition would make it 
unlikely that he could obtain and maintain meaningful 
employment, again, those assessments (other than that of the 
private physician) were made based on the veteran's overall 
condition and not on the severity of his PTSD alone.  The 
first clinical evidence of record associating the veteran's 
unemployability solely to his service-connected PTSD is the 
April 2004 VA examination report.  

In evaluating the veteran's service-connected PTSD prior to 
April 2004, it must be remembered that it is the severity of 
that psychological disorder that is being evaluated, not his 
personality disorder or alcohol abuse.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  The report of the VA 
psychiatric examination in August 1990 notes that the 
veteran's overwhelming problem was from his personality 
disorder which pre-existed his military service.  In March 
1996, a Board of two VA psychiatrists opined that the 
veteran's nonservice-connected personality disorder and PTSD 
equally contributed to psychiatric condition.  Similarly, the 
report of a January 1998 VA examination indicates that the 
veteran had relatively little symptoms of PTSD, but he 
continued to manifest many symptoms of a personality 
disorder.  In June 2000, a VA psychiatrist examined the 
veteran and concluded that the veteran's difficulty with 
judgment was related to his personality disorder rather than 
PTSD.  It was noted that the veteran lacked the ability to 
manage his own affairs due to his nonservice-connected 
personality disorder.  

The Board notes that these examiners conducted a careful 
study of the entire record, which reflects a long history of 
psychiatric impairment that has existed since the veteran's 
childhood and for which he and his parents underwent 
extensive pre-service evaluation and treatment.  Although the 
veteran denied pre-service psychological or psychiatric 
treatment at the time of service entry, the extensive pre-
service records clearly contradict his denial of pre-service 
psychiatric history.  Some of the veteran's current symptoms, 
including social isolation, depression and withdrawal, were, 
in fact, noted prior to service and are indicative of the 
significant personality disorder he had at that time and 
which, according to the record, continues to persist.  
Further, the medical opinions prior to April 2004 clearly 
reflect that, while some of the psychiatric symptoms are part 
of PTSD, much of the veteran's maladjustment is life-long and 
has been attributed to various factors, such as a learning 
disability, brain damage, and negative parental influence.  

Prior to April 2004, the examining psychiatrists, 
psychologists, and counselors reported the veteran's 
manifestations of his disability as flashbacks, nightmares, 
hypervigilance, and an inability to develop and sustain 
relationships, which have been associated with his PTSD.  
These examiners have further noted that, although the veteran 
suffered from PTSD, his overwhelming problem was his 
personality disorder manifested, according to the examining 
psychiatrists, by feelings of fearfulness, poor interpersonal 
functions, impaired judgment, and circulatory speech.  It was 
apparent that, although the veteran exhibited many 
overlapping symptoms, prior to April 2004 the professional 
medical examiners were able to differentiate, through 
personal examination of the veteran and review of his medical 
records, to include the Social Security Administration 
support medical reports, between his service-connected PTSD 
and his nonservice-connected personality disorder.  These 
medical opinions consistently expressed by the VA examining 
psychiatrists and psychologists attribute the veteran's 
overall disability as a mixture of symptoms of PTSD and 
personality disorder, with multiple components.  Further, 
these examiners' medical opinions have consistently 
attributed no more than 50 percent of the veteran's overall 
disability to PTSD, with the remainder of his difficulties 
attributed to his personality disorder, with learning 
disability, and alcohol abuse.  

It is noted that a board of two VA psychiatrists in March 
1996, following examination of the veteran and his records, 
assigned a GAF score of 40, based on the combination of PTSD 
and personality disorder.  The Board notes that, pursuant to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), scores between 31 and 40 denote that there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or there is 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is falling at school).  In support of 
the assigned score, the physician noted that the veteran had 
a major impairment in family relations, work, judgment, and 
thinking.  It is again important to remember that the GAF 
score was based on the veteran's overall condition, which 
included PTSD and personality disorder, with learning 
disability; not on the severity of PTSD alone.  

On the other hand, the above-mentioned examiner noted that, 
if the veteran had no personality disorder, the PTSD 
symptomatology might result in a GAF score of around 60.  The 
Board notes that scores between 51 and 60 denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Subsequent psychiatric 
examination reports note that the findings were remarkably 
similar to those of earlier examinations.  He was still 
living a similar lifestyle and he still had not received any 
hospital treatment or been prescribed any medication for his 
psychiatric disability, however diagnosed.  On examination in 
June 2000, he did not present noteworthy emphasis on symptoms 
of PTSD, although he did mention some in passing.  The 
examining physician, after examination of the veteran and 
review of the records, noted that even the veteran's Social 
Security Administration records did not alter the 
consistently given diagnoses in the veteran's case.  The 
physician reiterated that personality disorder played a 
prominent role and was indeed the basis of his original award 
of Social Security, although PTSD was later noted on review, 
as well as substance abuse (alcohol).  Again, a 50/50 split 
was noted between PTSD and personality disorder to account 
for the veteran's overall disability.  He assigned a GAF 
score of 40, reflecting the veteran's major impairment in the 
overall condition, which he offered as chronic, moderate 
PTSD; alcohol abuse, in remission; a remote history of 
learning disability; and personality disorder.  

The Board notes that under normal circumstances a GAF score 
of 40 suggests serious symptomatology indicative of an 
inability to obtain and maintain gainful employment.  
However, in the veteran's case, the overall score included 
both his service-connected PTSD and a nonservice connected 
personality disorder, with a learning disability.  Prior to 
April 2004, the medical experts, i.e., psychiatrists and 
psychologists, were able to differentiate between the two 
disabilities and have consistently offered that the veteran's 
primary problem is his personality disorder, although there 
is some overlapping symptomatology with his PTSD.  Because 
the examiners have distinguished the effects of service-
connected PTSD from his nonservice-connected psychiatric 
conditions, i.e., personality disorder, these "global" GAF 
scores do not bear on the severity of the veteran's service-
connected PTSD.  See Mittleider, 11 Vet. App. at 182.  In 
addition, following numerous psychiatric evaluations, the 
psychiatrists have consistently described the veteran's PTSD 
as moderate prior to April 2004.  

On that note, it would be remiss on the part of the Board not 
to address the January 2002 medical opinion offered from a 
private physician which, in pertinent part, states that he 
had reviewed the Board decision file and it was his opinion 
that the veteran's PTSD caused his severe social and 
occupational impairment as well as his incapacity to acquire 
and maintain employment.  It is noteworthy that this 
physician, unlike the VA examiners, is not a psychiatrist or 
other mental health practitioner, but a specialist in 
internal medicine.  Although the physician related that he 
reviewed the Board "decision file," it does not appear that 
he was privy to a copy of the complete claims file.  He 
referenced portions of some VA examination results and noted 
that the veteran was in a substance abuse program as a result 
of a DWI arrest.  He did not discuss, or even mention, the 
large volume of medical evidence detailing the existence of 
pre-service disability and treatment for a severe personality 
disorder.  Further, while the physician makes no mention of 
personally examining the veteran, it is highly unlikely that 
he did so in view of the fact that his office is located 
thousands of miles from the veteran's residence.  It is also 
curious that he makes no reference to the veteran's 
personality disorder, and obviously no distinction between 
the veteran's PTSD and his personality disorder, although 
numerous psychiatrists over the years, based on examination 
of the record and of the veteran, some psychiatrists on 
multiple occasions, have offered that the personality 
disorder is a major disorder in the veteran's overall 
disability.  Furthermore, those psychiatrists have been able 
to distinguish the symptoms attributable to PTSD and to the 
personality disorder, although there is some overlapping 
symptomatology, and to assess the severity of each 
psychological disorder.  Those cumulative factors 
substantially lessen the probative value of the private 
doctor's opinion and, as a result, the Board places very 
little weight upon it.  

Under the circumstances, the Board finds that the 30 percent 
rating assigned PTSD from the effective date of the grant of 
the award to April 6, 2004, is entirely appropriate and 
comports with the criteria for evaluating psychiatric 
disabilities.  
The Board notes that the evidence prior to April 2004 does 
indicate that the veteran had impaired interpersonal 
relationships, as noted during his June 2000 VA examination, 
yet other symptomatology medically associated with PTSD have 
not been clinically shown to have manifested to such severity 
as meeting the criteria for a 50 percent evaluation under 
either the former or current criteria prior to April 2004.  
In the absence of clinical evidence of considerable 
impairment attributable to the veteran's PTSD in his ability 
to establish or maintain effective and wholesome 
relationships with people and by reason of psychoneurotic 
symptoms his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment (under the former criteria in effect prior to 
November 7, 1996) or a reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships (under 
the revised criteria in effect from November 7, 1996) due to 
PTSD, and only his service-connected PTSD, the criteria for 
the next higher, 50 percent evaluation, under either 
criteria, simply are not met prior to April 6, 2004.  It 
follows that the criteria for any higher evaluation (70 or 
100 percent) likewise are not met.  

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant consideration of an 
evaluation in excess of 30 percent prior to April 6, 2004, on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In 
the instant case, there has been no assertion or showing that 
the service-connected PTSD, and only the service-connected 
PTSD, has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Indeed, the veteran did not 
take medication nor has he been hospitalized for treatment of 
a psychiatric disorder.  Rather, as noted above, the 
examining psychiatrists prior to April 6, 2004 consistently 
found moderate social or occupational impairment due to his 
PTSD.  

For all the foregoing reasons, an evaluation in excess of 30 
percent for PTSD prior to April 6, 2004 must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
in light of the overwhelming and consistent psychiatrist 
opinions, based on personal examination of the veteran and 
review of the record over the many years of this appeal, 
balanced against the opinion offered by a physician, who 
specializes in internal medicine and not psychiatric 
disorders, who based his opinion exclusively on review of 
some VA examination reports, the Board finds that the 
preponderance of the evidence is against a higher rating 
prior to April 6, 2004, and that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

B.  Competency

The issue of whether a veteran is competent to receive direct 
payment of VA benefits is governed by 38 C.F.R. § 3.353(a) 
(2004), which provides that a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment, or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

In this regard, the veteran's attorney has argued that the 
Board, in its earlier determinations, applied the "wrong 
standard" in making its determination on the issue of 
competency.  The Board does not agree.  A finding of 
competency clearly does not require a preponderance of the 
evidence; the evidence showing competency need only be at 
least in equipoise, at which point reasonable doubt is 
resolved in favor of the claimant.  But where the weight of 
the evidence does not favor a finding of competency, or is 
not in equipoise, then it may be said that the preponderance 
of the evidence supports a finding of incompetency.  With 
this in mind, a review of the evidence follows.

The veteran has been afforded numerous VA examinations during 
the course of this appeal, including several conducted by 
boards of two psychiatrists.  Following examination of the 
veteran and a review of his claims folder in March 1996, a 
board of two psychiatrists noted that he was almost totally 
insightless and had no plan or perceived need for mental 
health treatment.  His financial management skills, by his 
own testimony and corroborated by his parents, were found to 
be extremely poor.  At the time, he was turning all of his 
income over to his parents for handling, which was to be 
applied to his credit card debt, and they, in turn, would 
supply him with their own money for his living expenses.  He 
did not have a formal financial fiduciary appointed.  It was 
the examiners' recommendation that, in view of the veteran's 
manifest mismanagement of his financial affairs, he be rated 
as incompetent for VA purposes and that a fiduciary agent be 
appointed for him.  Based on the recommendations of the two 
examining physicians, the RO, in a June 1996 rating action, 
proposed to rate the veteran incompetent for VA purposes 
under the provisions of 38 C.F.R. § 3.353.  After following 
appropriate due process procedures, the RO implemented the 
proposal to rate the veteran incompetent for VA purposes in a 
September 1996 rating decision.  However, the file indicates 
that the veteran was placed under direct supervised payment.

Following VA examination in January 1998 by one of the two 
physicians who had examined the veteran in March 1996, it was 
noted by the physician that the issue of competency in this 
case was an "unusual" one in that in his forty years of 
practice as a VA psychiatrist, he found it to be very unusual 
for a finding of incompetency to be made for other than an 
organic brain syndrome or a psychosis, neither of which had 
been diagnosed in the veteran's case.  On the other hand, the 
psychiatrist noted that the veteran's insight and judgment 
had not improved since the time of his last examination and 
it would be in the veteran's own best interest to have a 
fiduciary appointed.  The psychiatrist further noted that 
this opinion was not because of the veteran's PTSD or his 
alcohol abuse, but rather because of his personality disorder 
and its associated operating style.  He specifically 
recommended that the veteran be rated as incompetent for VA 
purposes.  

The various VA field examinations indicate that the veteran 
seemed to be doing well.  It appeared that the veteran was 
able to provide for his living needs and was functioning 
independently in the community, with help from his parents.  
However, as noted in the most recent field examination in 
September 2003, the veteran, while capable to manage his 
current income, was not realistic about how he could live 
within his means.  The various psychiatric examinations have 
consistently shown that the veteran is not competent to 
handle his VA benefits.  

In November 1998, the other VA physician who had examined the 
veteran in March 1996 re-examined the veteran.  Again, the 
physician reviewed the records in conjunction with the 
examination and noted that it appeared to him that the above-
mentioned field examiner did not have the benefit of having 
the veteran's medical records and previous evaluations when 
the opinion was offered concerning the veteran's competency.  
It was the physician's opinion that it would appear to be in 
the veteran's best interest for him to be declared 
incompetent for VA purposes, given his gross difficulties 
with managing financially and the massive debt that he had 
accumulated.  Further, the psychiatrist offered that it would 
be difficult to ascertain that the veteran's financial 
affairs were managed satisfactorily even when he had 
assistance as he was not the sort of individual who could be 
given a lump sum and be counted on to not misuse the money.  
Thus, it would appear that if money were to be distributed to 
him, it should be done in relatively small increments, 
perhaps covering several days to no more than a week at a 
time.  

Following VA psychiatric examination in June 2000, the 
physician noted that the veteran's approach to his money 
management matters had not varied much from previous 
descriptions, except that he now was in bankruptcy 
proceedings.  The examiner further noted that the veteran had 
continued in the same lifestyle previously indicated and 
that, because of his severe personality disorder, he lacked 
the capacity to manage his own affairs, including the 
disbursement of funds without limitations.  

Similarly, the board of two psychiatrists that examined the 
veteran in April 2004 concluded that the veteran was not 
competent to handle his funds.  His learning disability was 
noted to be a contributing factor in this finding.  While his 
parents felt that he could manage his own affairs, they 
provided evidence that he had trouble with his finances and 
paying his bills.  He had gone through bankruptcy in the past 
and owned his parents more than $100,000.    

As noted earlier in this decision, unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the RO will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  In making 
the determination, the determination should be based on all 
evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment, or hospitalization and the holding of 
incompetency.  See 38 C.F.R. § 3.353(c).  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert, 1 Vet. App. at 55-56.  

In the veteran's case, there are several field examiners who 
weigh in favor of the veteran's competency and several VA 
examining psychiatrists who are against such a finding.  The 
field examiners based their opinion on unannounced visits 
with the veteran at his home without consideration of the 
veteran's claims folder or medical records.  The VA 
psychiatrists' opinions are based on multiple personal 
examinations of the veteran, both before and after the field 
examiners' visits to the veteran, and multiple reviews of the 
veteran's records, in other words, "based upon all the 
evidence of record."  See 38 C.F.R. § 3.353(c).  

Significantly, the veteran has offered no psychiatric opinion 
that he is competent to manage his own affairs.  The private 
physician's statement of January 2002 only mentioned that the 
veteran had been ruled incompetent.  In determining 
incompetency, there is a presumption in favor of competency, 
unless a reasonable doubt arises regarding a beneficiary's 
mental capacity to manage his own affairs.  See 38 C.F.R. § 
3.353(d).  

In light of the results of multiple psychiatric examinations, 
conducted both prior to and after the various field 
examinations, and the opinions offered by those examining 
psychiatrists as to the veteran's inability to manage his own 
affairs, including the disbursement of funds without 
limitation, the Board finds that the medical evidence is 
clear, convincing, and leaves no doubt as to the veteran's 
incompetency.  Under the circumstances, the Board finds that 
the veteran is incompetent for VA purposes.  In so deciding, 
the Board observes that in determining whether evidence is 
equally balanced such as to entitle a veteran to the benefit 
of the doubt, equal weight is not accorded to each piece of 
material contained in the record; every item does not have 
the same probative value.  The Board's determination of what 
weight to attach to the evidentiary record is more 
qualitative than quantitative.  Further, determinations 
relative to incompetency are to be based on all evidence of 
record, see 38 C.F.R. § 3.353(c).  

Here the Board finds that the medical opinions against the 
veteran's claim of competency are significantly more 
persuasive than the veteran's own self-serving assertions and 
the opinions offered by the field examiners based solely on a 
one-time home visits with the veteran without the benefit of 
having reviewed the veteran's medical records and previous 
psychiatric evaluations.  In so stating, the Board emphasizes 
that the evidence regarding competency does not favor a 
finding of competency and is not in equipoise; therefore, 
there is no reasonable doubt on this matter to be resolved in 
the veteran's favor.  That said the preponderance of the 
evidence clearly militates against a finding of competency.  


ORDER

A 100 percent disability rating for post-traumatic from April 
6, 2004, is granted subject to the laws and regulations 
governing the payment of VA benefits.

As the assignment of a 30 percent rating for post-traumatic 
stress disorder from the grant of service connection to April 
6, 2004, was proper, a higher evaluation is denied.  

The veteran is not competent for VA purposes to manage his 
own affairs, including the disbursement of funds without 
limitation.  



	                        
____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


